[privateplacementagreement002.gif] [privateplacementagreement002.gif]





[privateplacementagreement004.gif] [privateplacementagreement004.gif]





[privateplacementagreement006.gif] [privateplacementagreement006.gif]





[privateplacementagreement008.gif] [privateplacementagreement008.gif]





[privateplacementagreement010.gif] [privateplacementagreement010.gif]





[privateplacementagreement012.gif] [privateplacementagreement012.gif]





[privateplacementagreement014.gif] [privateplacementagreement014.gif]





[privateplacementagreement016.gif] [privateplacementagreement016.gif]





[privateplacementagreement018.gif] [privateplacementagreement018.gif]





[privateplacementagreement020.gif] [privateplacementagreement020.gif]





[privateplacementagreement022.gif] [privateplacementagreement022.gif]





[privateplacementagreement024.gif] [privateplacementagreement024.gif]





[privateplacementagreement026.gif] [privateplacementagreement026.gif]



